Citation Nr: 0200577	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  She also served on active duty for training (ACDUTRA) 
from April to November 1989.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In pertinent part, the RO denied 
entitlement to service connection for a left knee disorder 
and deviated nasal septum.  The RO also continued 
noncompensable evaluations for allergic rhinitis and otitis 
media.  

Due to the appellant's relocation, jurisdiction of her appeal 
has been assumed by the RO in Seattle, Washington.

The Board of Veterans' Appeals (Board) notes that the veteran 
withdrew her claims of entitlement to increased (compensable) 
evaluations for allergic rhinitis and otitis media in January 
2001.  Accordingly, the Board finds that these issues are no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994); 38 C.F.R. § 20.204 (2001).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


On her substantive appeal dated in January 2000, the veteran 
indicated that she desired a hearing before a Decision Review 
Officer at the local VA office, as well as a hearing before a 
travel Member of the Board sitting at the RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.

RO correspondence on file to the appellant notifying her of a 
scheduled hearing before a travel Member of the Board has 
been returned as undeliverable.  When the appellant advised 
the RO of the change in her name, she submitted copies of her 
previous and current driver's licenses showing the change in 
her name, as well as an apartment mailing address different 
from the post office mailing address used as her official 
address of record by the RO.

The appellant's requests for the opportunity to provide oral 
testimony before a local Decision Review Officer and a travel 
Member of the Board remain outstanding.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain verification of 
the appellant's current mailing address.


3.  The RO should request the appellant 
to clarify whether she still desires to 
provide oral testimony not only before a 
Decision Review Officer, but also before 
a travel Member of the Board.  In 
accordance with the appellant's request, 
the RO should take appropriate action to 
schedule the veteran for a personal 
hearing(s).  
A copy of the notice to the veteran of 
the scheduling of the hearing(s) should 
be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

